MEMORANDUM**
Ahmad Rashad Stevens appeals the district court’s denial of his 28 U.S.C. § 2255 *472motion challenging his conviction and sentence for one count of conspiracy in relation to cocaine distribution (21 U.S.C. § 846) and two counts of possession of cocaine with intent to distribute (21 U.S.C. § 841(a)). Stevens contends that under Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), his conviction and sentence violated his rights under the Fifth and Sixth Amendments because drug quantity was neither charged in the indictment nor proven to the jury beyond a reasonable doubt. We recently held that the rule announced in Apprendi does not apply retroactively to cases on initial collateral review. United States v. Sanchez-Cervantes, 282 F.3d 664 (9th Cir.2002). The district court’s judgment is therefore AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.